UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7172



MICHAEL BRADLEY,

                                                 Plaintiff - Appellant,

          versus


H. DAVID BURTON; SETH HUNT; LAWRENCE THOMPSON;
JOHN DOE; TED NELSON; HAE JIN CHUNG; SHARON
WHITAKER; BARBARA FRADY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-114-1-MU)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Bradley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. Bradley v. Burton, No. CA-01-114-1-MU (W.D.N.C.

July 2, 2001). We deny Bradley’s motion for appointment a guardian

ad litem.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2